Allow me first of all, Sir, to associate myself with
the congratulations already extended to you on your election
to the high office of President of the General Assembly at its
forty-eighth session and to wish you every success in your
endeavours.
On behalf of the Government of the Republic of
Kazakhstan, I should like to convey deep sympathy to the
Government and the people of the friendly country of India
for the heavy death toll and considerable material loss
caused by the devastating earthquake on 30 September.
The international realities that form the background of
the current session are a direct reflection of the development
of extremely contradictory tendencies within the world
community. On the one hand, during the year gone by since
the beginning of the forty-seventh session of the General
Assembly we have witnessed a dynamic development of
international relations along with increased United Nations
activity in the resolution of global economic, social and
environmental issues and in the promotion of peace and
security. The achievement of agreement on the Middle East
problem should undoubtedly be counted as a breakthrough
in multilateral diplomacy, but, on the other hand, we must
state with regret that no agreement has been reached so far
on the cessation of hostilities in the former Yugoslavia, that
the tension in Somalia has increased and that hotbeds of
conflicts still smoulder in a number of republics of the
former Soviet Union.
We have made a careful study of the Secretary-
General’s report (A/48/1) on the work of the Organization
and share its principal conclusion that in order to produce
enduring results there must at all costs be a new level of
political will and realism.
The President of the United States, Mr. Clinton, pointed
out in his statement on 27 September that the United Nations
simply cannot be engaged in each and every one of the
conflicts in the world. This goes without saying. But it is
equally self-evident that the United Nations is today, and
16 General Assembly - Forty-eighth session
will remain in the foreseeable future, a body to which
humanity - the world’s nations and individuals - will link
their aspirations for peace, development and human rights.
In these circumstances, in our opinion, a package of
concrete measures aimed at enhancing the effectiveness of
the United Nations is called for. We believe that, along with
a further definition of the functions of the United Nations
main organs, the elimination of duplication in their activities
and the adequate financing of United Nations peace-keeping
operations, it is high time to consider the question of
expanding the permanent membership of the Security
Council. We are confident that this measure will enable the
United Nations to respond more rapidly and objectively to
the new, dangerous challenges of the times and eruptions of
violence, regardless of where this might happen.
The harsh realities of the post-confrontation era have
highlighted the urgency of redirecting the efforts of the
world community towards eliminating the potential for
disputes within a State or between States to escalate into
military conflicts. Should we fail to resolve disputes at an
early stage, we will simply reap fruits similar to those reaped
in the former Yugoslavia, Nagorny-Karabakh and Tajikistan.
This reaffirms once again the appropriateness of the idea of
preventive diplomacy formulated by Mr. Boutros
Boutros-Ghali in his report "An Agenda for Peace". Only
by taking a series of preventive measures based on global
and regional cooperation between nations can peace be
ensured and maintained.
This is at the heart of the idea of creating a system of
collective security in Asia within the framework of the
Conference on Interaction and Confidence-building Measures
in Asia (CICMA). As is known, this initiative was
formulated comprehensively by Mr. Nazarbaev, President of
the Republic of Kazakhstan, precisely one year ago, at the
forty-seventh session of the General Assembly. To promote
the realization of the initiative, Kazakhstan hosted two
rounds of expert-level meetings within the framework of
preparations for CICMA, which took place this year in
Almaty and yielded promising results. At present, 25 Asian
States are involved in the CICMA process. I take this
opportunity to invite other States interested in strengthening
confidence-building measures in Asia to join our efforts. I
believe that today we should actively broaden our efforts to
define the problems related to this initiative. I have in mind
particularly the preparations for the conference of Foreign
Ministers of Asian States which, in the view of experts,
could be convened in 1994.
We note with satisfaction that the idea of regional
cooperation in Asia has been endorsed by the
Secretary-General, Mr. Boutros Boutros-Ghali, and has found
a broad response within the United Nations, the Conference
on Security and Cooperation in Europe (CSCE), the
Organization of the Islamic Conference and the League of
Arab States. This positive reaction to our initiative fills us
with confidence in its viability and its significance for the
cause of peace in Asia.
Indeed, the States of the Asian region have an equally
strong interest in the prevention and peaceful settlement of
conflicts as well as in the prevention of the emergence of
new hotbeds of regional and global tension. As an example
I would mention the formation of the Defence Coalition
Forces of the members of the Commonwealth of
Independent States (CIS), which acted as a restraining factor
in the Tajik conflict. Joint military units of Russia,
Kazakhstan, Uzbekistan and Kyrgyzstan managed to reduce
considerably the scale of military confrontation, saved the
lives of thousands of civilians and provided relief for
hundreds of thousands of refugees. In this context, the
Republic of Kazakhstan, along with the other
Commonwealth States, is asking for support for our joint
appeal to recognize the Defence Coalition Forces of the CIS
as the United Nations peacemaking force in that region.
Another important aspect of close cooperation between
Asian States is the coordination of their efforts on
environmental issues. The severe environmental problems
of Kazakhstan are well known. The first among them is the
problem of the Aral Sea. The critical situation in the Aral
region has frequently been discussed at various international
conferences and meetings of Heads of States. As a result,
we now have a sizeable package of documents defining
short-term and strategic solutions to the problem. We point
in particular to the signing of the Agreement on Joint
Activities in Preserving the Aral Sea and the Environmental
Rehabilitation of the Region and the Statute of the
International Fund for Preserving the Aral Sea. However,
we are convinced that this environmental tragedy has effects
far beyond the confines of the region. Today, only the
collective efforts of the world community can bring about a
solution to this problem. We therefore support the proposal
put forward by the President of the Republic of Uzbekistan,
Mr. Karimov, to set up a special United Nations forum,
perhaps a United Nations commission on the Aral Sea.
Another priority in the foreign policy of our Republic
is the strengthening of intergovernmental relations within the
CIS. We are confident that at present no member State of
the Commonwealth is able effectively to pursue its internal
Forty-eighth session - 5 October l993 17
and foreign policy in isolation from the policies of the other
members of the CIS. In this context, the President of the
Republic of Kazakhstan, Mr. Nazarbaev, has repeatedly
proposed concrete measures to consolidate the common
economic space and ensure social and political stability on
a collective basis.
At the recent meeting of the Heads of State of the CIS
in Moscow, an economic union of the Commonwealth was
set up for the purpose of coordinating the policies of
member States in various fields. This serves the interests of
all members of the CIS.
Kazakhstan will remain active in promoting the
integration of the members of the CIS. We strongly believe
that all emerging political problems and conflict situations
should be resolved in constructive and civilized ways. This
idea is the essence of two recent statements by President
Nazarbaev on the current critical situation in the Russian
Federation.
Our State has a diversified foreign policy, and the
expansion of cooperation in all fields with all countries is of
utmost strategic importance to us. After signing the Lisbon
Protocol of 23 May 1992, the Republic of Kazakhstan, along
with other States successors to the USSR, was recognized as
a party to the START I Treaty and undertook to accede to
the non-proliferation Treaty as a non-nuclear State. At
present, negotiations are under way with a number of States
on cooperation in assisting Kazakhstan to meet its
commitments to eliminate strategic offensive weapons.
In this context, I share the opinion of my Ukrainian
colleague, Mr. Zlenko, about the extreme complexity of this
problem. In our opinion, Kazakhstan would need
considerable funds for this purpose: approximately $2
billion - not an easy sum to find in our national budget.
These funds are needed not only to cover the dismantling of
nuclear weapons, but also to eliminate the consequences of
nuclear tests at the Semipalatinsk Testing Ground and to
solve the Aral sea crisis as well.
Referring to the problem of the elimination of the
consequences of nuclear tests at the now-closed
Semipalatinsk Testing Ground, I should like to draw the
Assembly’s attention to the enormous damage to the health
of the people of a vast region wrought by 466 nuclear tests
in all environments. In varying degrees, almost half a
million Kazakh citizens have suffered the deadly effects of
nuclear tests. It is quite understandable, therefore, that
Kazakhstan wholeheartedly supports a comprehensive and
complete ban on nuclear tests.
One of the active areas of Kazakhstan’s foreign policy
is cooperation with the CSCE and the North Atlantic
Cooperation Council. The possibilities of Kazakhstan’s
more regular and active participation in CSCE activities
were discussed in particular with the CSCE Chairman,
Margaretha af Ugglas, Minister for Foreign Affairs of
Sweden, during a visit of the CSCE delegation to Almaty
last June.
Broadly speaking, our foreign policy can now be
described as dynamic and active. Kazakhstan’s membership
of the United Nations has allowed it to become actively
involved in international life, a fact reflected in our
membership now of 20 international organizations, including
the United Nations Educational, Scientific and Cultural
Organization (UNESCO), the Economic and Social
Commission for Asia and the Pacific (ESCAP), the World
Intellectual Property Organization (WIPO), the International
Monetary Fund (IMF), and others. The Republic’s
membership in the United Nations Industrial Development
Organization (UNIDO), the Economic Commission for
Europe (ECE) and other international organizations is under
consideration.
Kazakhstan’s internal reforms are being carried out in
accordance with the international treaties to which it has
acceded. In spite of major economic problems, which are
common in varying degrees to the States of the former
Union of Soviet Socialist Republics, a strong legal basis for
economic reforms has been laid down in our Republic.
The laws passed by the Kazakhstan Parliament are
designed to develop medium- and small-scale business,
attract and protect foreign investments and liberalize foreign
trade. Providing a legal basis for foreign economic activity
envisages a gradual decrease of export and import duties and
the removal of free trade barriers which had to be imposed
during the transition period because of the particular features
of that time. Of course, such transformations will take more
than one or two years, but Kazakhstan intends to carry them
out as soon as possible.
Kazakhstan has now begun to attract international
business. Following deals with Chevron and other major
foreign companies, which have demonstrated to the world
business community that Kazakhstan is anxious to attract
foreign investment on a mutually beneficial basis and ensure
a favourable environment for it, the flow of foreign
investment into the Republic’s economy has been growing
steadily, and this is raising our hopes for the ultimate
success of our reforms.
18 General Assembly - Forty-eighth session
We understand clearly that now, at a time when our
Republic is reaching out to the world community and is
declaring its willingness to join it as an equal and respected
member, it is of particular importance for us to affirm our
compliance with internationally recognized standards of
human rights. The Constitution of the Republic of
Kazakhstan adopted in January 1993 recognizes, in
accordance with international standards, the primacy of
rights and freedoms of the individual and places the primacy
of the interests of the individual above the interests of the
State and society, proclaims the ideas of civil peace and
ethnic accord, and the equality of all nations and ethnic
groups living in the Republic. I wish to draw attention to
the fact that Kazakhstan is the only one of the newly formed
States of the former USSR where national radio and TV
programmes are broadcast in six different languages,
newspapers and magazines are published in seven languages
and instruction in schools is given in 18 languages.
Kazakhstan’s commitment to equal rights for all ethnic
groups in economic and social development was clearly
stated at the World Conference on Human Rights held in
Vienna last June. The documents adopted at that Conference
will undoubtedly serve as an important guarantee of the
observance of human rights both at the international and at
the national levels.
However, the practical realization of human rights and
freedoms is a long and gradual process which depends on
many factors such as the level of economic and political
development of the society, the ideological priorities, the
national mentality, and so on. It is therefore unjustifiable for
some people to assume the responsibility for setting human
rights standards and to use their own interpretation of the
concept as an instrument of pressure on certain countries in
questions related to bilateral or multilateral relations.
In this context, Kazakhstan, while supporting efforts to
affirm the universal nature of human rights, believes that it
is necessary to take into account the specific national
conditions of each member of the world community. The
problem of human rights is not only pressing but also
delicate, and hence it requires an extremely careful and
balanced approach. It is this understanding which drives the
internal ethnic policy of our country, a State the very
stability of which depends upon the peaceful and mutually
respectful coexistence of ethnic groups.
The forty-eighth session of the General Assembly is the
second one in which Kazakhstan has participated as a full
Member of the United Nations. Despite such recent
membership in the Organization, Kazakhstan has actively
participated in the promotion of international relations,
contributed to the strengthening of processes of integration,
and has offered its own ideas on how to improve the United
Nations.
We reaffirm our readiness to make an active
contribution to the work of the Organization and to support
all endeavours aimed at enhancing international cooperation
and achieving peace and international accord.
At the same time I should like particularly to point out
that the United Nations today is an international forum of
184 Member States, including those which, like Kazakhstan,
only recently gained their independence. Considerable
expansion of the membership over the past few years has, in
our view, broadened the range and diversity of opinion
within the Organization as well as pluralism in approaches
to the analysis of international political events. To achieve
consensus today we need a collective search for new
principles of coexistence of States in the United Nations, as
well as the improvement
Forty-eighth session - 5 October l993 19
and adaptation of the Organization to the rapidly changing
realities of modern life.
It is for this reason that we call upon all States
Members of the United Nations to consider our proposal to
convene a special session of the General Assembly devoted
to the problems of strengthening international peace and
security, expanding the scope and potential of preventive
diplomacy, promoting human rights, and enhancing the role
of the United Nations in an interdependent and integrated
world.
We believe that on the eve of the fiftieth anniversary of
the United Nations it would be extremely useful to discuss
new goals and the challenges facing the Organization.
